          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


EQUAL EMPLOYMENT                          )
OPPORTUNITY COMMISSION,                   )
                                          )
              Plaintiff,                  )
                                          )
-vs-                                      )      Case No. CIV-19-0839-F
                                          )
LL OAK TWO LLC D/B/A                      )
LANDERS CHRYSLER DODGE                    )
JEEP RAM OF NORMAN, et al.,               )
                                          )
              Defendants.                 )

                                     ORDER

       This action is brought by the Equal Employment Opportunity Commission
(EEOC) to redress alleged violations of Title VII of the Civil Rights Act of 1964
(Title VII), as amended, 42 U.S.C. § 2000e et seq. The gist of the complaint is that
defendants allegedly refused to hire Mina Davari as a car salesman because she is a
woman. The complaint names five defendants, all of which are alleged to constitute
a single employer for purposes of this action.
       Before the court is a motion to dismiss under Rule 12(b)(6), Fed. R. Civ. P.
Doc. no. 14. The motion is filed by all defendants save one. Moving defendants
are: Motors Management Corporation; LL Glenn Road LLC d/b/a Landers Toyota;
The Luther Holding Company d/b/a Luther Automotive Group; and LL Glenn Plaza
Loop LLC d/b/a Landers Chrysler Dodge Jeep Ram of Little Rock. The non-moving
defendant is LL Oak Two LLC d/b/a Landers Chrysler Dodge Jeep Ram of Norman,
often referred to in the complaint and in this order as “Landers Chrysler of Norman.”
Movants argue they should be dismissed because administrative remedies have not
been exhausted as to them, as shown by the underlying charges filed by Davari with
the EEOC. The EEOC has responded, objecting to dismissal of any movants. Doc.
no. 18. Movants filed a reply brief. Doc. no. 19.
       The motion to dismiss will be denied.
                                   Rule 12(b)(6) Standard
        The inquiry under Rule 12(b)(6), Fed. R. Civ. P., is whether the complaint
contains enough facts to state a claim for relief that is plausible on its face. Ridge at
Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir., 2007), quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007). To survive a motion to
dismiss, a plaintiff must nudge his claims across the line from conceivable to
plausible. Id.
       As stated by Judge Timothy D. DeGiusti in Pendergraft v. Bd. of Regents of
Okla. Colleges, 2019 WL 3806639 (W.D. Okla. Aug. 13, 2019):
       Although failure to exhaust is an affirmative defense, it may be
       raised in a motion to dismiss asserting a failure to state a claim
       when the grounds for this defense appear on the face of the
       complaint.

Id. at *3 (quotations and citations omitted).
                                          Discussion
       Movants argue that it is clear from the complaint (including the underlying
EEOC charges)1 that administrative remedies have not been exhausted as to them.
Specifically, movants argue the complaint fails as to them because the underlying




1
  The EEOC charges (original charge at doc. no. 14-1, amended charge at doc. no. 14-2) may be
considered without converting the motion to one for summary judgment. See, Prager v. LaFaver,
180 F.3d 1185, 1188-89 (10th Cir. 1999) (where defendant submitted an indisputably authentic
copy of a document referred to in, and central to, the complaint, document could be considered on
a motion to dismiss, as a document not outside the pleadings).

                                               2
EEOC charges brought by Davari name Landers Chrysler of Norman as the only
employer accused of committing discriminatory acts.
       In response, the EEOC recognizes the general rule which requires a defendant
in a Title VII action to have been named in the underlying EEOC charge. The EEOC
argues, however, that an exception applies here.                  The EEOC argues, and the
complaint alleges, that defendants “collectively constitute a single employer and
single integrated enterprise….” Id., ¶ 16. (The “single employer” test may also be
referred to as the “integrated enterprise” test. Knowlton v Teltrust Phones, Inc., 189
F.3d 1177, 1184 (10th Cir. 1999).) The EEOC relies on other arguments as well,
including the “identity of interest” test.2 In addition, the EEOC argues that any
potential exhaustion of remedies problem is overcome because the complaint alleges
that all defendants were sent a Letter of Determination which invited them to join in
conciliation efforts. Doc. no. 1, ¶¶16-18. Finally, the EEOC argues the motion to
dismiss should be denied because it references an affidavit outside the pleadings.
       The affidavit-based argument concerns the affidavit of Barbara Hilbert,
identified as the Chief Financial Officer of defendant Motors Management
Corporation. Doc. no. 14-3. Movants submit the affidavit to show that any dismissal
ordered by the court should be with prejudice because amendment of the complaint
would be futile.        This order does not dismiss any movants from this action.
Accordingly, there is no reason to reach the futility-of-amendment argument, and



2
  See, Knowlton, 189 F.3d 1177, 1185 (Title VII action may proceed against a defendant not named
in the EEOC charge when there is a clear identity of interest between the unnamed defendant and
the party named in the administrative charge; indicating the identity of interest test is necessarily
met if entities constitute a single employer). Although the result reached in this order makes it
unnecessary to address the identity of interest argument, the court will offer two, non-binding
observations about the EEOC’s reliance on that test, for whatever benefit it may be to the parties.
First, the complaint does not allege that the identity of interest test applies, referring, instead, to
the single employer test. Second, the complaint does not appear to allege facts aimed at satisfying
the factors relevant to that test.

                                                  3
the affidavit, whether or not it could be considered for the limited purpose for which
it is offered, is immaterial. In these circumstances, the fact that movants have
submitted evidence outside the pleadings is not a reason to deny their motion.
      Next the court takes up the EEOC’s argument that no movants should be
dismissed because the movants and the non-movant, together, constitute what is, in
effect, a single employer for purposes of this action.
      The single employer test is one means by which to satisfy the exhaustion of
remedies requirement with respect to an entity not named in the EEOC charge. See
generally, Sandoval v. City of Boulder, Colo., 388 F.3d 1312, 1322 (10th Cir. 2004)
(addressing single employer test for determining whether two nominally separate
entities constitute a single employer for purposes of Title VII liability); Knowlton,
189 F.3d at 1184 (where parties and district court assumed application of the single
employer test, court applied it to determine whether parent company was liable for
subsidiary’s discriminatory conduct); Jones v. Standard Consulting, 2017 WL
1148685 at *2 n.3 (W.D. Okla. March 24, 2017) (Knowlton “can be read as adding
an additional exception” to the identity of interest test).
      Courts applying the single employer test weigh four factors: (1) interrelations
of operation, (2) common management, (3) centralized control of labor relations and
(4) common ownership and financial control. Sandoval, 388 F.3d at 1322 (citations
omitted). Courts generally consider the third factor—centralized control of labor
relations (that is, the extent of control an entity has over employment decision-
making)—to be the most important. Id., citing Bristol v. Bd. Of County Comm’rs of
the County of Clear Creek, 312 F.3d 1213, 1220 (10th Cir. 2002), and 1 Arthur
Larson & Lex K. Larson, Employment Discrimination § 5.03[1][a], at 5-22 (2d ed.
2003). All four factors are not necessary for single employer status. Knowlton, 189
F.3d 1177, 1184.



                                           4
      Here, the complaint alleges numerous facts relevant to the single employer
factors. See generally, doc. no. 1, ¶¶ 21 (d)(i) – (v), (e) – (j). A few of many possible
examples are listed below.
             -- The complaint alleges that Landers Chrysler of Norman (the only
      entity movants contend was Davari’s employer), along with two other
      defendants, use the fictitious name “Steve Landers Auto Group” and hold
      themselves out to the public as a single enterprise. Doc. no. 1, ¶ 21(d)(iv).
             -- The complaint alleges that yet another defendant provides
      management, financial, human resource, and operational services to Landers
      Chrysler of Norman. Id. at ¶21(d)(v).
             -- The complaint alleges that various individuals have duties for more
      than one of the entities named as defendants. Id. at ¶ 21(d)(ii) (Chris Chase,
      Scott Landers), (iii) (general counsel), (v) (David Luther).
             -- The complaint alleges that job openings were advertised, on the same
      website, on behalf of various defendants. Id. at ¶ 21 (d)(iii).
             -- The complaint alleges that Davari was a sales associate for David
      Stanley Chrysler of Norman (not a defendant) when that entity began the
      process of selling its Norman dealership to Landers Chrysler of Norman. Id.
      at ¶ 21 (a), (d). The complaint alleges that managers who handled that
      transition and who exercised control over employment decisions included
      individuals (named in the complaint) who were employees of various
      defendants. Id. at ¶21(d)(i). The complaint alleges that during the transition,
      Davari overheard a conversation between one of these individuals (Chase) and
      another manager, in which Chase told that manager, “This is not a lady’s job
      yet,” referring to Davari, who was the only female sales associate at the
      Norman dealership. Id. at ¶ 21(h).



                                           5
        Given these and other allegations relevant to the single employer test, the
court concludes that the complaint plausibly alleges a single employer theory of
liability. This ruling makes it unnecessary to address the EEOC’s remaining
arguments for denying the motion.
                                    Conclusion
        After careful consideration, the motion to dismiss is DENIED.
        IT IS SO ORDERED this 10th day of March, 2020.




19-0839p006.docx




                                         6
